Citation Nr: 1526621	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  13-24 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of a left ankle comminuted fracture, status post repair.

2.  Entitlement to a compensable disability rating for external hemorrhoids.

3.  Entitlement to an initial disability rating in excess of 10 percent for a thoracolumbar spine disorder.  

4.  Entitlement to an initial compensable disability rating for hearing loss.

5.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

6. Entitlement to an initial compensable disability rating for gastroesophageal reflux disease, with dyspepsia.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for high blood pressure.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2014).

The issue of entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and entitlement to an increased rating for gastroesophageal reflux disease (GERD) are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran's service-connected left ankle disorder is manifested by limited range of motion, with weakness; fatigability; pain on movement; use of a brace; and difficulty walking; it is not manifested by arthritis, ankylosis, or nonunion or malunion of the tibia and fibula.  
2.  The Veteran's service-connected external hemorrhoids are mild to moderate with no evidence of fissures; persistent bleeding; anemia; being large, thrombotic, irreducible; or with excessive redundant tissue.  

3.  The Veteran's service-connected thoracolumbar spine disorder is manifested by forward flexion to 80 degrees; extension to 15 degrees; lateral flexion to 20 degrees; bilaterally; rotation to 20 degrees, bilaterally; and complaints of pain and discomfort.  It is not manifested by ankylosis, muscle spasm, abnormal spinal contour, or intervertebral disc syndrome.  

4.  The Veteran's hearing acuity is Level II, bilaterally.

5.  The Veteran is receiving the maximum schedular evaluation for bilateral tinnitus. 

6.  Service treatment records do not reveal any complaints, treatment, or diagnosis of high blood pressure, sleep apnea, or a heart disorder.  

7.  There is no evidence that high blood pressure or a heart disorder became manifest in the first year after separation from service.  

8.  There is no probative evidence which links any current high blood pressure, sleep apnea, or a heart disorder to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for residuals of a left ankle comminuted fracture, status post repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014). 

2.  The criteria for a compensable disability rating for external hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2014). 

3.  The criteria for a disability rating in excess of 10 percent for a thoracolumbar spine disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2014). 

4.  The criteria for a compensable disability rating in bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).

5.  There is no legal basis for the assignment of a disability evaluation in excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. §4.87, Diagnostic Code 6260 (2014). 

6.  A heart disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

7.  High blood pressure was not incurred in or aggravated by active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

8.  Sleep apnea was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice, Assistance, and Preliminary Matters

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to his claims by letters dated November 2010 and February 2013 which was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection was granted and ratings and effective dates were assigned for the claims for lumbosacral strain, tinnitus, hearing loss and GERD, statutory and regulatory notice was no longer required with respect to those issues.

VA has obtained service treatment records, VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to present written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was afforded VA examinations with respect to his claims for increased ratings which are adequate.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

No examinations have been conducted with respect to the claims for service connection.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision. 38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record does not show any evidence of the claimed disabilities during service, and no evidence of any of the claimed disabilities may be associated with active service.  Accordingly, no examination is necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With respect to the current appeal, the Veteran filed his claim in October 2010.  He simply stated he was requesting increased ratings and that he was also claiming service connection for other disabilities.  He listed other disabilities in a June 2012 statement.  The Veteran has provided little, if any, information related to the issues on appeal, even when requested to do so in correspondence from VA.  He merely listed disabilities and asserted claims for increased ratings and/or service connection.  He has not provided any narrative, assertion, or explanation with respect to any of the claimed disabilities beyond the mere assertion of a claim for service connection or increased rating.  His notice of disagreement and substantive appeal offer no reasoning, narrative, as to why the disabilities claimed warrant service connection or increased ratings.  

II.  Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

A.  Left Ankle

The Veteran served 20 years on active duty.  He incurred a left ankle fracture which required surgical treatment and fixation with rods and screws.  Subsequently, he required removal of the fixation hardware due to complaints of pain.  Service connection for the residuals of a left ankle fracture rated at 20 percent has been in effect since his separation from service.  

In October 2010 the Veteran filed his claim for an increased rating.  In a March 2013 VA examination, the examiner noted a history of a left ankle fracture during service in 1998 and that he required removal of the fixation hardware later during service in April 2004.  X-ray examination of the left ankle revealed an old healed fracture of the left fibula, but there was no fracture, dislocation, or significant joint arthritis.  The Veteran reported left ankle pain with prolonged standing and walking.  Range of motion testing of the left ankle revealed plantar flexion to 10 degrees and dorsiflexion to 10 degrees; pain began at the 10 degree point for both ranges of motion.  Repetitive motion testing did not result in any decrease in range of motion.  Functional impact due to the left ankle was noted by the examiner as less than normal movement, pain on movement, weakened movement, swelling, and interference with standing and weight bearing.  Strength testing revealed reduced strength on range of motion of the left ankle.  There was no evidence of ankylosis or instability of the left ankle.  The Veteran reported using an ankle brace and a cane to ambulate.  

In February 2014, a second VA examination of the Veteran's left ankle was conducted by a different examiner.  The history of left ankle fracture, fixation, and removal of fixation hardware during service was noted by the examiner.  The Veteran again reported having left ankle pain.  Range of motion testing of the left ankle revealed plantar flexion to 20 degrees, with pain beginning at the end of range of motion at 20 degrees.  Dorsiflexion of the left ankle was to 10 degrees, with pain beginning at the 10 degree point.  Repetitive motion testing did not result in any decrease in range of motion.  Functional impact due to the left ankle was noted by the examiner as less than normal movement, pain on movement, weakened movement, fatigability, disturbance of locomotion, and interference with standing and weight bearing.  Strength testing revealed reduced strength on left ankle plantar flexion only.  Again, there was no evidence of ankylosis or instability of the left ankle.  X-ray examination noted the post-surgical changes from the old ankle fracture and surgical fixation, but there was no evidence of arthritis.  The Veteran reported using an ankle brace and a cane to ambulate.  

The Veteran's service-connected residuals of a left ankle fracture are rated at a 20 percent under Diagnostic Code 5271, which is the maximum rating assignable under this Diagnostic Code and contemplates marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Ratings of 30 and 40 percent are assignable under Diagnostic Code 5270, but such ratings require ankylosis of the ankle which is not present.  38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  

Disability ratings of 30 or 40 percent are also assignable under Diagnostic Code 5262 for impairment of the tibia and fibula, with marked ankle disability or loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).  However, these ratings specifically require the presence of either a malunion or a nonunion of the tibial and/or fibula, which are not present.  The x-ray evidence shows a well-healed old left fibula fracture, without malunion, nonunion, or the presence of arthritis.  

The preponderance of the evidence is against the assignment in excess of a 20 percent rating for the Veteran's service-connected left ankle disorder.  The left ankle disorder has been assigned the maximum 20 percent rating for marked limitation of motion of the ankle.  While his actual limitation of motion is impaired, and does not appear to be marked as opposed to moderate, the maximum rating of 20 percent is appropriate to account for other functional impairment as manifested by symptoms such as weakness and fatigability.  See 38 C.F.R. §§ 4.40, 4.45 (2014); Deluca v. Brown, 8 Vet. App. 202, 204-206 (1995).  Manifestations of the service-connected left ankle do not meet the criteria for the assignment of a disability rating in excess of 20 percent under other applicable diagnostic codes, as the evidence of record does not reveal ankylosis, malunion, or nonunion, to meet the applicable rating criteria.  There is no x-ray evidence of arthritis.  

B.  Hemorrhoids

Service connection for external hemorrhoids was granted and a noncompensable disability rating has been assigned effective from the date of separation from service.  

In March 2013, a VA examination revealed mild to moderate hemorrhoids, with no evidence of fissures; persistent bleeding; anemia; of being large, thrombotic, irreducible, or with excessive redundant tissue.

Diagnostic Code 7336 provides for a noncompensable rating for hemorrhoids, external or internal, that are mild or moderate.  A 10 percent rating contemplates hemorrhoids what are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent is warranted with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Simply put, the evidence of record does not show that the rating criteria for the assignment of a compensable disability rating for his service-connected hemorrhoids have been met.  Accordingly, the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Thoracolumbar Spine Disorder

The Veteran's service treatment records show complaints of back pain due to the general physical demands of service.  The Veteran's service separation examination does not reveal any abnormities of the spine.

At a VA examination in March 2013, the Veteran reported a history of complaints of low back pain, especially with prolonged standing and walking.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 80 degrees; extension to 15 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  There was no additional limitation of range of motion on repetitive motion testing.  The functional impairment due to the thoracolumbar spine was noted as pain on motion and less motion than normal.  While range of motion was limited by pain, but there was no additional loss of function due to fatigue, weakness, lack of endurance, or incoordination with repetitive motion.  See 38 C.F.R. §§ 4.40, 4.45; Deluca, 8 Vet. App. at 204-206.  There was no evidence of ankylosis, muscle spasm, or radicular pain.  The examiner specifically indicated that the Veteran did not have intervertebral disc syndrome.  X-ray examination revealed normal spine alignment, with no evidence of fracture, disc space narrowing or degenerative changes.  

The Veteran's service-connected thoracolumbar spine disorder is rated as 10 percent disabling under Diagnostic Code 5237.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted when there is unfavorable ankylosis of the entire spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, right and left lateral flexion are zero to 30 degrees, and right and left rotation are zero to 30 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2014).

The preponderance of the evidence is against the assignment of a disability rating in excess of 10 percent for the Veteran's service-connected thoracolumbar spine disorder.  The evidence of record does not reveal that manifestations of the service-connected thoracolumbar spine meet the criteria for the assignment of a disability rating in excess of 10 percent.  There is also no evidence of intervertebral disc syndrome, or of any incapacitating episodes to warrant rating the service-connected thoracolumbar spine disorder under the alternate criteria.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes; see Tedeschi v. Brown, 7 Vet App. 411 (1995). 

The Board has also considered whether a separate evaluation is warranted for any neurological component of the Veteran's thoracolumbar spine disorder.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this regard, the Veteran has not complained of radiation of pain or associated neurological disorders, nor has such evidence been shown by the objective evidence of record.  Accordingly, a separate evaluation is not warranted for a neurological component of the thoracolumbar spine disorder. 

Accordingly, an evaluation in excess of 10 percent is not warranted for the service-connected lumbar spine disorder.  In reaching this decision the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the claim and the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


D.  Hearing Loss

Under Diagnostic Code 6100, the assignment of disability ratings for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations for defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  The Rating Schedule establishes eleven auditory acuity levels designated from Level I to Level XI for profound deafness.  38 C.F.R. § 4.85. 

The rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86 (2014).  If the puretone threshold is greater than 55 decibels at each of four specified frequencies, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).  If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).

Service connection for hearing loss is in effect, and has been assigned a noncompensable disability rating effective June 2012.  The Veteran disagreed with the initial disability rating assigned.  However, he has not made any assertions as the why he believes he this disorder is incorrectly rated.  

At a March 2013, VA audiology examination, the Veteran reported having difficulty understanding speech in group conversations.  Puretone thresholds, in decibels, were reported as follows:


HERTZ

1000
2000
3000
4000
RIGHT
15
30
35
40
LEFT
25
35
40
50

The average puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 30 decibels in the right ear and 38 decibels in the left ear.  Speech recognition ability of 80 percent in the right ear and 84 percent in the left ear was noted, using the Maryland CNC word lists.  Applying the above results to the Rating Schedule, demonstrates a Level II hearing acuity, bilaterally.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  These test results do not reveal an exceptional pattern of hearing loss.  

The evidence shows that the Veteran's service-connected hearing loss disability is manifested by no worse than Level II in both ears.  Applying these results to the Table VI chart, results in a noncompensable rating.  Accordingly, the criteria for a disability rating in excess thereof are not met.  

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after an audiometric evaluation is performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a compensable disability rating for hearing loss.  Therefore, the claim for increase throughout the appeal period is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, 21 Vet. App. at 507.

E.  Tinnitus

The Veteran has claimed entitlement to a higher evaluation for tinnitus. The veteran's service-connected bilateral tinnitus has been rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides that a maximum 10 percent evaluation is warranted for tinnitus. 

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a veteran is at the maximum evaluation and no other criteria are applicable, there is no case in controversy.  In order for a claim to proceed, there must be a benefit.  In this case, the maximum rating allowed for tinnitus under the applicable diagnostic code is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, a higher schedular rating cannot be granted. 

The Veteran's service-connected bilateral tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, the Veteran's appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

F.  Conclusion for Increased Ratings

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service-connected disability affects employment "in ways not contemplated by the rating schedule," § 3.321(b)(1) is applicable).

The Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings addressed above inadequate.  All disabilities are evaluated under the appropriate rating criteria, which are found by the Board to specifically contemplate the Veteran's level of disability and symptomatology with respect to each disability.  The Veteran's service-connected left ankle disorder is manifested by limited range of motion, with weakness; fatigability; pain on movement; use of a brace; and difficulty walking; it is not manifested by arthritis, ankylosis, or nonunion or malunion of the tibia and fibula.  The Veteran's service-connected external hemorrhoids are mild to moderate with no evidence of fissures; persistent bleeding; anemia; being large, thrombotic, irreducible; or with excessive redundant tissue.  The Veteran's service-connected thoracolumbar spine disorder is manifested by forward flexion to 80 degrees; extension to 15 degrees; lateral flexion to 20 degrees; bilaterally; rotation to 20 degrees, bilaterally; and complaints of pain and discomfort.  It is not manifested by ankylosis, muscle spasm, abnormal spinal contour, or intervertebral disc syndrome.  The Veteran's hearing acuity is Level II, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of these disorders are congruent with the disability picture represented by the currently assigned disability ratings.  Ratings in excess of the currently assigned are provided for certain manifestations of the disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Therefore, the currently assigned schedular ratings are adequate throughout the appeal period and no referral is required.  See VAOGCPREC 06 96, 61 Fed. Reg. 66749 (1996); Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

III.  Service Connection

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Cardiovascular renal disease, including hypertension, may be presumed to have been incurred during active military service if it is manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service treatment records do not reveal any complaints of, treatment for, or diagnosis of, high blood pressure, sleep apnea, or a heart disorder.  A January 2004 service treatment record reveals complaints of trouble breathing related to built up acid and gas from GERD.  None of the claimed disabilities were reported on the separation examination medical history.  On separation examination, his heart, lungs, and vascular system were all found normal.  Hypertension was not diagnosed. 

A VA medical treatment report listed tachycardia, alcoholic cardiomyopathy, congestive heart failure, essential hypertension, and obstructive sleep apnea on a problem list.

There is no evidence that high blood pressure or a heart disorder were present during service or became manifest within a year after separation from service.  There is no evidence that sleep apnea was present during service or is related thereto.  To the extent that these disorders are listed on a VA medical problem list, there is no probative evidence linking them to service.  Accordingly, service connection must be denied.  

The Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for service connection for a heart disorder, high blood pressure, or sleep apnea, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56.


ORDER

A disability rating in excess of 20 percent for residuals of a left ankle comminuted fracture, status post repair, is denied.  

A compensable disability rating for external hemorrhoids is denied.

An initial disability rating in excess of 10 percent for lumbosacral strain is denied.  

An initial disability rating in excess of 10 percent for tinnitus is denied.

An initial compensable disability rating for hearing loss is denied.

Service connection for a heart disorder is denied.

Service connection for high blood pressure is denied.

Service connection for sleep apnea is denied. 


REMAND

The Veteran claims entitlement to an increased rating for his service-connected GERD.  The March 2013 VA examination report noted that the examination specifically indicated that it was "not for GERD."  Accordingly additional examination is necessary.  

The Veteran claims entitlement to service connection for a psychiatric disorder, to include depression and PTSD.  A July 2014 VA psychology note indicates a diagnosis of "unspecified depressive disorder."  Review of the service treatment records reveals that the Veteran was assaulted twice during service, including incurring a broken jaw on one occasion, and a stab wound to the chest on another.  Additional development, examination, and adjudication are required.

Accordingly, the case is remanded for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating for GERD and for service connection for a psychiatric disorder.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure any identified evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

2.  The RO must request from the Veteran a statement containing as much detail as possible regarding the stressors to which he was exposed during service.  He must be asked to provide specific details of the claimed stressful events during service, such as dates, places, detailed descriptions of the events, his service units, duty assignments and the names and other identifying information concerning any individuals involved in the events.  The Veteran must be told that the information is necessary to obtain supportive evidence of the stressful events and that failure to respond may result in adverse action.  

3.  The RO must undertake the necessary development to verify any stressor claimed by the Veteran.  

4.  The Veteran must be afforded a VA psychiatric examination to determine whether any current psychiatric disorder found is related to his military service.  The examination report must include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner must review the results of any testing prior to completion of the report.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner should review the service treatment records which show two instances of physical assault during service.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state 

* The exact diagnosis of any current psychiatric disorder(s) found to be present 

* Whether any current psychiatric disability found is a result of the physical assaults during active duty, or is otherwise related to the Veteran's military service. 

* If a diagnosis of PTSD is appropriate, the examiner must specify the credible "stressors" that caused the disorder and the evidence upon which the existence of the stressor(s) is established.  The examiner must also describe which stressor(s) the Veteran re-experiences and how he re-experiences them. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran must be afforded the appropriate VA examination to determine the level of severity of his GERD, with dyspepsia.  The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that the electronic records have been reviewed.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  All pertinent symptomatology and findings must be reported in detail.  The examiner must comment on whether the Veteran experiences pain, vomiting, material weight loss, hematemesis, melena, anemia, persistent recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, substernal or arm or shoulder pain, and whether the level of impairment to his health caused by this disorder is severe or considerable, or a lesser degree. 

6.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.
 
7.  The medical examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 
8.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for an increased rating for GERD and service connection for a psychiatric disorder must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

9.  This appeal has been advanced on the Board's docket.  Expedited handling is required.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


